EXHIBIT 10(a)(xxviii)
COUSINS PROPERTIES INCORPORATED
2005 Restricted Stock Unit Plan
Restricted Stock Unit Certificate for 2011-2013 Performance Period
     This Restricted Stock Unit Certificate evidences that on February 14, 2011
(“Grant Date”) the key employee named below (“Key Employee”) was awarded an
opportunity to receive restricted stock units (“RSUs”) pursuant to the Cousins
Properties Incorporated (“CPI”) 2005 Restricted Stock Unit Plan (the “Plan”).
The number of RSUs actually payable under this Certificate depends on the extent
to which CPI attains each of two separate performance goals for the Performance
Period and whether the service vesting condition is met, all as described in
more detail in this Certificate. The definitions set forth in the Plan are
incorporated in this Certificate, and these RSUs are subject to all of the terms
and conditions set forth in the Plan (to the extent such terms are not
inconsistent with the terms in the Certificate) and in this Certificate.
Terms and Conditions

1.   Name of Key Employee: _____________________________.

2.   Target Number of RSUs. Key Employee’s target number of RSUs payable based
on CPI’s attainment of the performance goals set forth on Exhibit A (“Exhibit A
RSUs”) is ___. Key Employee’s target number RSUs payable based on CPI’s
attainment of the performance goals set forth on Exhibit B (“Exhibit B RSUs) is
___. Key Employee will be paid based on a percentage of the target number
(ranging from 0% to 200%) as set forth on Exhibit A and/or Exhibit B, whichever
is applicable.

3.   Performance Period. The Performance Period is January 1, 2011 through
December 31, 2013.

4.   Service Vesting Condition and Forfeiture. Except as set forth in § 8 of the
Plan if a Change in Control is consummated or as set forth in this § 4, Key
Employee will vest in the RSUs only if Key Employee remains continuously
employed by CPI through the third anniversary of the Grant Date. A transfer
between or among CPI or any Subsidiary, Parent or Affiliate of CPI shall not be
treated as a termination of employment with CPI. If Key Employee’s employment is
terminated for any reason except Retirement or death before the third
anniversary of the Grant Date, Key Employee shall automatically forfeit the RSUs
in full regardless of whether the performance goals on Exhibit A and/or
Exhibit B are met. If Key Employee’s employment terminates due to Retirement or
death, Key Employee will be deemed to have satisfied this service vesting
condition but not the performance goals set forth on Exhibit A and Exhibit B.
For this purpose, “Retirement” shall mean Key Employee’s termination of
employment with CPI on or after the date (a) Key Employee has attained





--------------------------------------------------------------------------------



 



    age 60 and (b) Key Employee’s age (in whole years) plus Key Employee’s whole
years of employment measured since Key Employee’s most recent date of hire
(disregarding any partial year of employment) equal at least 65.

5.   Cash Dividends. If Key Employee becomes entitled to a payment for vested
RSUs under § 6 and a cash dividend (whether ordinary or extraordinary) has been
paid on a share of Stock during the Performance Period, CPI shall pay Key
Employee a dividend equivalent payment. The dividend equivalent payment will
equal (a) the total amount of cash dividends that would have been paid to Key
Employee if the vested RSUs payable under § 6 were actually shares of Stock held
by Key Employee during the Performance Period plus (b) any additional cash
dividends that would have been payable during the Performance Period if the cash
dividends described in § 5(a) were reinvested in Stock for the remainder of the
Performance Period. Any amounts payable under this § 5 shall be made at the same
time and in the same manner as the payment under § 6.

6.   Distribution of Payment Represented by RSUs. As soon as practical after the
end of the Performance Period, the Committee will determine the extent to which
the performance goals and the service vesting condition have been met and the
number of vested RSUs payable under this § 6 to Key Employee. The number of
vested RSUs shall equal the sum of the Exhibit A RSUs payable pursuant to
Exhibit A plus the Exhibit B RSUs payable pursuant to Exhibit B. Payment of
vested RSUs shall be made in a single payment in cash to Key Employee (or if Key
Employee dies after the RSUs vest and before payment is made, his Beneficiary)
as soon as practical (and no later than 90 days) after the last day of the
Performance Period; provided the service vesting condition is met.
Notwithstanding the preceding sentence, for a Key Employee who terminates
employment due to retirement or death, payment of vested RSUs shall be paid no
later than March 15, 2014. Any fractional RSUs shall be rounded down. The value
of each RSU for purposes of determining the cash payment is equal to the Fair
Market Value of one share of Stock on December 31, 2013. Although set forth in
more detail in the Plan, Fair Market Value generally means the average of the
closing price of a share of Stock on each trading day during the 30 day period
ending on the applicable valuation date. Any portion of the RSUs that is not
payable because the performance goals are not met shall automatically be
forfeited as of December 31, 2013 or, if earlier, the date Key Employee’s
employment terminates for reasons other than Retirement or death.

7.   Withholding. CPI shall have the right to take whatever action the Committee
directs to satisfy applicable federal, state and other withholding requirements.

2



--------------------------------------------------------------------------------



 



8.   Nontransferability and Status as Unsecured Creditor. Key Employee shall
have no right to transfer or otherwise assign Key Employee’s interest in any
opportunity to receive RSUs or the RSUs themselves. All payments pursuant to
this Certificate shall be made from the general assets of CPI, and any claim for
payment shall be the same as a claim of any general and unsecured creditor of
CPI.

9.   Employment and Termination. Nothing in this Certificate shall give Key
Employee the right to continue in employment with CPI or limit the right of CPI
to terminate Key Employee’s employment with or without cause at any time.

10.   No Shareholder Rights. Key Employee shall have no rights as a shareholder
of CPI as a result of any opportunity or any payment arising under this
Certificate.

11.   Amendment and Termination. The Plan and this Certificate may be modified
and/or terminated as set forth in the Plan.

12.   Miscellaneous. This Certificate shall be governed by the laws of the State
of Georgia.

13.   Coordination with Plan. During the Performance Period, the RSUs subject to
this Certificate shall be treated the same as (a) outstanding Restricted Stock
Units solely for purposes of the adjustment provisions in § 7 of the Plan and
(b) outstanding Awards solely for purposes of the change in control provisions
in § 8 of the Plan and the amendment provisions in § 9 of the Plan.

14.   Change in Control. For purposes of § 8 of the Plan, the target for the
performance goals (as used in such section) shall mean the performance goal that
results in 100% of the target number of RSUs being payable under § 6.

15.   Short-Term Deferral. Any payments under this Certificate are intended to
comply with the short-term deferral rule set forth in Treasury Regulation
§1.409A-(b)(4), and this Certificate shall be interpreted to effect such intent.

3



--------------------------------------------------------------------------------



 



16.    Clawback. CPI has the right to take any action which the Committee
reasonably determines is required for CPI to comply with the clawback provisions
of the Dodd-Frank Wall Street Reform and Consumer Protection Act.

            Cousins Properties Incorporated
      By:           Name:                

4



--------------------------------------------------------------------------------



 



EXHIBIT A
If Aggregate FFO is less than 60% of the Target FFO, no Exhibit A RSUs are
payable under § 6.
If Aggregate FFO is equal to 100% of the Target FFO, the actual number of
Exhibit A RSUs payable under § 6 will equal 100% of the target number of such
RSUs.
If Aggregate FFO is equal to or greater than 140% of the Target FFO, the actual
number of Exhibit A RSUs payable under § 6 will equal 200% of the target number
of such RSUs.
If Aggregate FFO falls between 60% and 100% or between 100% and 140% (but not at
the 60%, 100%, or 140% level) of Target FFO, the actual number of Exhibit A RSUs
payable under § 6 will be mathematically interpolated by the Committee, but in
no event will the number exceed 200% of the target number of such RSUs.
Notwithstanding the foregoing, the Committee may at any time in its sole
discretion remove or lower the performance goals described in this Exhibit A.
For purposes of this Exhibit A, the following definitions shall apply:

  (a)   “Aggregate FFO” shall mean the sum of the Company’s FFO for each
calendar year during the Performance Period.

  (b)   “FFO” shall mean the per share funds from operations as reported in the
Company’s Annual Report on Form 10-K for the year ending December 31 of each
year in the Performance Period.

  (c)   “Target FFO” shall mean $____ per common share.

5



--------------------------------------------------------------------------------



 



EXHIBIT B
If TSR is below the 25th percentile when compared to the total shareholder
return for the Performance Period (as reasonably determined by the Committee or
its delegate) of each of the Companies, no Exhibit B RSUs are payable under § 6.
If TSR is at the 25th percentile when compared to the total shareholder return
for the Performance Period (as reasonably determined by the Committee or its
delegate) of each of the Companies, the actual number of Exhibit B RSUs payable
under § 6 will equal 35% of the target number of such RSUs.
If TSR is at the 50th percentile when compared to the total shareholder return
for the Performance Period (as reasonably determined by the Committee or its
delegate) of each of the Companies, the actual number of Exhibit B RSUs payable
under § 6 will equal 100% of the target number of such RSUs.
If TSR is at or above the 75th percentile when compared to the total shareholder
return for the Performance Period (as reasonably determined by the Committee or
its delegate) of each of the Companies, the actual number of Exhibit B RSUs
payable under § 6 will equal 200% of the target number of such RSUs.
If TSR falls between the 25th and 50th percentiles or between the 50th and 75th
percentiles when compared to the total shareholder return for the Performance
Period of each of the Companies, but not at the 25th, 50th, or 75th percentile
levels, the actual number of Exhibit B RSUs payable under § 6 will be
mathematically interpolated by the Committee, but in no event will the number
exceed 200% of the target number of such RSUs.
In determining total shareholder return of each of the Companies, the Committee
(or its delegate) will use the same methodology used to compute TSR to the
extent practical.
Notwithstanding the foregoing, the Committee may at any time in its sole
discretion remove or lower the performance goals described in this Exhibit B.
For purposes of this Exhibit B, the following definitions shall apply:
(a) “Companies” shall mean all companies represented in the SNL Financial US
Office REIT Index on January 1, 2011 (as set forth on Schedule 1 hereto) which
remain publicly traded on an established exchange for the entire Performance
Period.
(b) “TSR” shall mean total shareholder return on a share of Stock for the
Performance Period (generally appreciation in the Fair Market Value of a share
of Stock plus dividends treated as reinvested in Stock), as reasonably
determined by the Committee or its delegate.

6



--------------------------------------------------------------------------------



 



SCHEDULE 1
SNL Financial Office REIT Index
Component Companies as of January 1, 2011

      Company   Trading Symbol
Alexandria Real Estate
  ARE-US
BioMed Realty Trust Inc.
  BMR-US
Boston Properties Inc.
  BXP-US
Brandywine Realty Trust
  BDN-US
Brookfield Office Ppts.
  BPO-US
CommonWealth REIT
  CWH-US
Corporate Office Properties Tr
  OFC-US
Douglas Emmett Inc.
  DEI-US
Duke Realty Corp.
  DRE-US
Government Properties Incm Tr
  GOV-US
Highwoods Properties Inc.
  HIW-US
Hudson Pacific Properties Inc.
  HPP-US
Kilroy Realty Corp.
  KRC-US
Mack-Cali Realty Corp.
  CLI-US
Mission West Properties Inc.
  MSW-US
MPG Office Trust Inc.
  MPG-US
Pacific Office Properties Inc.
  PCE-US
Parkway Properties Inc.
  PKY-US
Piedmont Office Realty Trust
  PDM-US
SL Green Realty Corp.
  SLG-US

7